Citation Nr: 1710097	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-44 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had service from October 1968 to January 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case in February 2014 to afford the Veteran a more recent VA audiology examination than that which was conducted in February 2010.  That examination was conducted in April 2014.  

Thereafter, in March 2015 the Board denied entitlement to an initial compensable rating for bilateral hearing loss on a schedular and extraschedular basis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which entered an Order in October 2015, pursuant to a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case to the Board.  

A VA Form 21-0966, Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC was received on November 24, 2015.  

Also, of record in Virtual VA, is correspondence to the Veteran dated July 18, 2016 acknowledging receipt of his Intent to File "on July 15, 2016" and informing him that his completed application had to be received within one year of the receipt of the Intent to File to receive an effective date as of that time.  

The Board remanded the case in January 2016 to afford the Veteran a VA audiology examination and for the RO to forward the case to the VA Director of Compensation pursuant to 38 C.F.R. § 3.321(b).  

An August 2016 rating decision increased the Veteran's service-connected posttraumatic stress disorder (PTSD) from a 30 percent disability rating to 50 percent.  Together with the only other service-connected disabilities of tinnitus, rated 10 percent and bilateral hearing loss, rated noncompensably disabling, this resulted in an increase in the combined disability rating from 40 percent to 60 percent.  

The VA Director of Compensation rendered a decision in October 2016 denying entitlement to an extraschedular rating for the service-connected hearing loss under 38 C.F.R. § 3.321(b)(1).  

Also in October 2016 the Veteran filed VA Form 21-8940, Application for Increased Compensation Based on Unemployability (TDIU claim).  In an attachment he alleged that, in addition to his service-connected PTSD, he had arthritic low back pain, and that sciatic pain in his left leg due to bilateral pes planus rendered him unable to perform his duties as a counselor in a lockdown Department of Corrections facility.  

However, the Veteran is not service-connected for pes planus or for low back disability, and service connection for a low back disability was previously denied.  In this regard, a discharge summary of his November 2016 hospitalization at The Christ Hospital shows that he had nonservice-connected herniated lumbar disc and lumbar radiculopathy, for which he then underwent surgery; a nonservice-connected ulcer; sleep apnea; and hypertension.  Also, the Board notes that he had a total left knee replacement, as the Veteran related in a letter in February 2013.  

From the record it appears that the Veteran desires to reopen a claim for service connection for a low back disability.  Service connection for arthritic back changes, with pain, was originally denied by an unappealed June 2009 rating decision; and reopening of a claim for service connection for a low back disorder was denied in December 2013 and the Veteran did not appeal those decisions.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated October 14, 2016, the Veteran reported that he was unable to work due to service-connected PTSD, in addition to nonservice-connected bilateral pes planus (service-connected for which was previously denied), and his nonservice-connected low back pain with sciatica.  No mention was made of his hearing loss contributing in any manner to this claim.  

Accordingly, it appears that the Veteran's TDIU claim is premised upon a service-connected disability which is not on appeal, in addition to nonservice-connected bilateral pes planus and nonservice-connected low back disability with sciatica.  

In this regard, as to claims received on or after March 24, 2015, VA regulations have replaced the previously informal/formal claims process with a standardized and more formal process so that a complete application on a prescribed VA From is required for all claims.  See 79 Fed.Reg. at 57, 663-64; see also 38 C.F.R. § 3.155(d).  

An "intent to file a claim" may be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  

However, a claimant who wishes to file a claim but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Rather, the person is considered to have requested an application form.  Id.  The Board's practice of referring claims reasonably raised by the record but not adjudicated by the AOJ under 38 C.F.R. § 19.9(b) was not altered during the recent rule making.  See 79 Fed.Reg.57660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).  

Since a formal application to reopen a claim for service connection for a low back disability has not been received, or to reopen a claim for service connection for bilateral pes planus, such claims have not been adjudicated and, so, the Board does not have jurisdiction over them.  Since it is not contended that the Veteran's service-connected hearing loss causes, or even contributes to, his putatively being unable to obtain or retain substantially gainful employment, the Board will not at this time address the claim for a TDIU rating, particularly inasmuch as it has not been adjudicated by the RO, much less denied and appealed.  

Accordingly, any claim for a TDIU rating is referred to the RO for appropriate consideration and/or action.  38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level IV and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level III; there is no exceptional or unusual feature associated with the Veteran's hearing loss disability. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial rating for bilateral hearing loss following the grant of service connection.  He was provided initial notice of how to substantiate his application to reopen his claim for service connection for bilateral hearing loss by RO letters in October 2008 and April 2009.  Once service connection was granted, the claim was substantiated and additional notice was not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records (STRs) have been obtained.  He has not reported having either sought or received postservice private treatment for hearing loss.  His records of postservice VA treatment are on file, as are records of the Social Security Administration (SSA), which include private clinical records.  

The Veteran was provided VA audiology examinations in February 2010, April 2014, February 2016, and February 2017.  The examinations in April 2014 and February 2016 were in compliance with Board remands in February 2014 and January 2016.  The January 2016 Board remand also directed that the RO refer the case to VA's Director of Compensation, and this has also been done.  Accordingly, there has been compliance with the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For the reasons explained, the reports of the examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions is not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

Thus, VA's duty to assist has been met.  Moreover, in the JMR there was no allegation or contention that there was any failure to provide any required notice or assistance to the Veteran; nor has there been any such allegation since the JMR.  



Background

The Veteran's STRs are negative for complaints, evaluation or treatment related to his ears.  

SSA records include a private clinical record dated December 15, 1999, stating that the Veteran currently complained of problems with sinusitis, for which he would consult his family physician.  A December 29, 1999, private clinical record noted that he had had a sinus infection over the last two weeks.  A record of a May 3, 2001 psychiatric admission to the St. Joseph Hospital shows that on examination his tympanic membranes were intact, bilaterally.  There were no exudates in the external canals of his ears.  SSA records also contain a report of a June 2002 CT scan of the Veteran's head, taken because of a history of a fall and loss of consciousness, which revealed mild mucosal thickening in the left sphenoid sinus and several ethmoid air cells, consistent with mild sinusitis.  SSA records include a July 23, 2002 private clinical record showing that the Veteran had tinnitus and decreased hearing, but on examination his tympanic membranes were benign.  

The Veteran's original claim for service connection for hearing loss was received on June 16, 2003.  In an attached statement he alleged that the hearing loss was due to inservice combat-related acoustic trauma.  

An August 9, 2003 VA outpatient treatment (VAOPT) record shows that the Veteran complained of decreased hearing which had gradually worsened over the past 25 years.  He had not had a hearing test since military service, and desired a VA audiology evaluation.  

A September 18, 2003 VAOPT record shows that the Veteran had a hearing evaluation.  He reported having had bilateral tinnitus for 10 to 12 years and had decreased hearing, which was worse in the right ear.  He had a history of exposure to loud noise during service from howitzers and other weapons firing.  He had no history of medical treatment for his ears.  Puretone audiometric testing revealed a moderate sensorineural hearing loss from 3,000 to 4,000 Hertz (Hz).  His functional hearing was good and there was no recommendation for hearing aids.  There was no apparent middle ear pathology present.  

In VA Forms 21-4138, Statements in Support of Claim, dated November 13, 2003 and September 18, 2006, the Veteran reported that he had a hearing loss which he believed was due to inservice combat-related acoustic trauma.  

A June 29, 2007, VAOPT record of an audiology evaluation shows that the Veteran reported a possible decrease in hearing sensitivity since his last evaluation in March 2006.  Currently, he complained of tinnitus but denied any recent otalgia or aural drainage.  Audiometric testing revealed a bilateral sensorineural hearing loss, but it was noted that negative middle ear pressure suggested a possible middle ear pathology, but no other test results supported this finding.  He was a candidate for bilateral hearing aids but was not currently interested in having hearing aids.  

A November 17, 2008 VAOPT record shows that the Veteran reported that his greatest difficulty with his hearing loss was trouble hearing a television and his wife's voice.  He denied any vertigo, ear pain, discharge or aural fullness.  Pure tone audiometric testing was done which revealed a normal hearing sloping to a moderately severe sensorineural hearing loss, bilaterally.  His word recognition was excellent in the right ear and good in the left ear.  His hearing thresholds had remained relatively stable since his last VA audiometric evaluation in June 2007, and hearing aids were again discussed.  He felt that he was ready to try hearing aids.  Bilateral open-fit hearing aids were to be ordered.  

VAOPT records show that the Veteran was issued hearing aids in January 2009, which were adjusted on several occasions throughout 2009 and 2010.  

The Veteran underwent a VA audiological examination on February 23, 2010.  It was reported that the Veteran's hearing loss and tinnitus had had a gradual onset since his military service.  Audiometric testing revealed the following puretone thresholds, in decibels:


Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
20
30
70
70
92 %
Left
25
30
75
65
88 %

Discrimination ability was determined by using the Maryland CNC test.  The examiner diagnosed the Veteran with normal to severe bilateral sensorineural hearing loss and noted that the Veteran's hearing had significant effects on his occupation.  Another activity affected was driving due to difficulty hearing traffic noises.  It was opined that it was at least as likely as not that the hearing loss and tinnitus were due to inservice acoustic trauma.  

In the Veteran's September 2010 Notice of Disagreement (NOD), he reported that VA audiologists had told him that his hearing loss was consistent with a hearing loss attributed to loud noise.  Because of his hearing loss he had to sit in the front row of classes to hear professors but many times he could not hear questions and responses from other class members, especially female voices.  He had twice tried, unsuccessfully, to have his hearing aids adjusted to compensate.  

An October 6, 2010, VAOPT record shows that the Veteran's allergies were again causing nasal congestion.  

Of record is an undated record of VA audiometric testing, recorded in chart form only [but apparently conducted in February 2011].  

An April 8, 2011, VAOPT record shows that the Veteran had an otolaryngology consultation at which time he complained of drainage, pain, and a sensation of fullness in his right ear.  He had noted decreased hearing for several years which had lately been progressing, and his right ear seemed to be a little bit worse than the left.  He had previously been seen for a left-sided external auditory canal cyst which had been decompressed, microscopically.  He reported that his sensation of right-sided aural fullness and pressure had been intermittent in nature, but had been worsening over the past 6 months to 1 year.  He reported having had intermittent wetness in the ear but denied any odorous changes or purulent drainage.  He reported having tinnitus but denied any postural instability or vertigo.  He noted that he previously had concerns about a possible perforation of the right eardrum which had never been treated.  In this regard, he reported that during service he had sustained a concussive blast which had caused a loss of hearing in his right ear for several days to a week.  Since then he had had more difficulty with his right ear than his left ear.  It was reported that audiometric testing in February 2011 revealed that speech reception threshold in the right ear was at 40 decibels and 30 decibels on the left, with discrimination ability of 88 percent in the right ear and 100 percent in the left.  There was a sensorineural hearing loss in the left ear and a mixed hearing loss in the right ear.  

On physical examination mild cerumen was present in each external auditory canal.  The tympanic membranes were normal in appearance.  The middle ear spaces were aerated.  On binocular microscopy, to evaluate the tympanic membranes, the left tympanic membrane appeared to be without perforation and while quite thin and somewhat retracted was mobile.  The right tympanic membrane was slightly retracted but mobile, although there was a retraction pocket.  Given the finding of a retraction pocket on the right side with the end thereof not being visible, his new onset of pain and fullness as well as decrease in hearing thresholds on the right, a CT scan was recommended.  He was to practice water precautions on the right side and could proceed with audiologic fittings.  

An April 2011 VA CT scan, conducted because of complaints of otorrhea and a sensation of aural fullness in the right ear revealed, on the right side, that the external auditory canal was unremarkable. The tympanic membrane appeared normal. There was no opacification of the middle ear.  The ossicles appeared normal. The mastoid air cells demonstrated mild opacification, particularly inferiorly. The inner ear structures were normal in appearance.  On the left, the external auditory canal was unremarkable. The tympanic membrane appeared normal. There was partial opacification of the middle ear, particularly the "epitympanum."  The ossicles appeared normal. The mastoid air cells were opacified. The inner ear structures were normal in appearance.  There was opacification of the sphenoid and ethmoid sinuses, greater on the left side than the right.  The impressions were (1) non-coalescent left otomastoiditis, with no clear bony erosion to suggest cholesteatoma; (2) mild opacification of the inferior mastoid air cells on the right; and (3) sphenoid and ethmoid sinus disease.  

In a letter date June 2, 2011 the Veteran reported that he had had more problems with pain, hearing loss and tinnitus in his right ear.  He believed that he had perhaps had a punctured ear drum from an inservice rocket or mortar blast in Vietnam in about May 1969, although he had not sought treatment at that time.  He wore hearing aids and had trouble hearing certain high pitched sounds.  

In a letter received on February 10, 2012, the Veteran reported that his hearing acuity had deteriorated to the point that a few weeks ago he went to a VA audiology clinic and complained of not being able to hear well in his right ear.  They adjusted his hearing aids, and he had had VA audiology testing in February 2011 and after that testing he had been told that his hearing had degraded significantly in his right ear.  

In a statement, dated February 21, 2013, the Veteran reported that he continued to have more problems with his left ear, which he felt was due to a concussion injury in Vietnam following which he had a temporary loss of hearing in the left ear, lasting a few days.  He had had drainage and ear wax buildup since then.  He had long periods of normalcy but his troubles returned when he had sinus trouble or colds.  The last time he was treated he had a piece of hardened ear wax removed, which was painful, and prior to that he had some type of growth removed from the same ear.  

In a statement, dated February 21, 2013, from the Veteran's wife, she reported that in May 2012 she and her husband were in a serious auto accident, sustaining broken bones, head injuries, and other life-threatening injuries due to which they were air-lifted to a hospital 75 miles away.  They had both been in and out of consciousness.  

In a statement dated July 2, 2013, the Veteran contented that he suffered a punctured ear drum in Vietnam.  Earlier in 2013, at a VA ENT clinic, he had had ear wax removed again from his ear, and it was very painful.  He was also prescribed ear drops for this condition.  Also discussed was some type of surgery to repair the tubes in his ears, which it was decided might be necessary in the future.

The Veteran underwent a VA audiological examination in April 2014. The examination revealed the following puretone thresholds, in decibels: 

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
25
25
75
80
84 %
Left
30
25
75
70
84 %

Discrimination ability was determined using the Maryland CNC test.  The examiner again diagnosed the Veteran with bilateral sensorineural hearing loss.  It was stated that the hearing loss did not impact the Veteran's ordinary conditions of daily life, including the ability to work.  The examiner stated that upon comparison of the results of current audiometric testing with those in February 2010 there were declines of 5 to 15 decibels, bilaterally.  Speech recognition scores had declined in the right ear from 92 percent to 84 percent, and in the left ear from 88 percent to 84 percent.  The examiner opined that the Veteran had no functional limitations when considering his claimed hearing loss and tinnitus.  In support of this conclusion, the examiner referenced the Veteran's "good speech recognition scores" and "normal to mild hearing loss present through 2000 Hz bilaterally."  

An October 1, 2014, VAOPT record shows that the Veteran was seen for a hearing aid fitting.  On otoscopic examination both ears were unremarkable.  He was issued binaural receiver in-the-canal hearing aids.  

An October 1, 2014, VAOPT record reflects the results of a PTSD Disability Benefits questionnaire, including that the Veteran denied having full blown panic attacks, but did have panic reactions when he drove in heavy traffic or became startled.  

A January 22, 2016, VAOPT record shows that the Veteran reported a decrease in his hearing since his April 2014 VA rating examination.  He denied any new otologic symptoms but did bring cerumen in a bag that he reported recently came out of his left ear.  He reported that both hearing aids were nonfunctional, and had been for over a month.  On otoscopic examination minimal cerumen was present in the right ear and the tympanic membrane was unremarkable; and his left ear was unremarkable.  Both hearing aids were cleaned, checked and found to be of good and sound quality.  However, his wax guards, batteries, and domes were changed.  He was instructed on cleaning his hearing aids, and changing wax guards and domes.  He was given extra wax guards and more were ordered to be sent to his home address.  

In VA Form 21-4138, Statement in Support of Claim, dated February 22, 2016, the Veteran reported that in Vietnam he sustained a concussion from rocket and mortar attacks that resulted in a ruptured ear drum, such that he could not hear normally for several days.  He had had trouble with ear wax and discharge from his left ear, in addition to tinnitus ever since that time.  His hearing acuity had gradually worsened.  He had hearing aids but had trouble wearing them.  

On VA examination on February 22, 2016, the results of VA audiometric testing done on January 22, 2016, were reported and revealed the following puretone thresholds, in decibels: 

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
35
45
80
80
80 %
Left
30
30
75
80
84 %

Discrimination ability was determined by using the Maryland CNC test.  The diagnosis was a bilateral sensorineural hearing loss.  The examiner stated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  

In VA Form 21-4138, Statement in Support of Claim, in February 2016 the Veteran reported that concussion from a Vietnam rocket and mortar attack had caused a ruptured ear drum, following which he had been unable to hear normally for several days.  Since then he had had tinnitus, as well as trouble from ear wax and discharge from his left ear.  His hearing acuity had progressively worsened.  He had hearing aids but had trouble wearing them.  

Pursuant to the Board's January 2016 remand, the case was forwarded to VA's Director of Compensation for  extraschedular consideration under the provisions of 38 CFR § 3.321(b)(1).  In a decision in October 2016 the Director stated that the April 2014 and February 2016 hearing loss examinations revealed that the symptoms of the Veteran's hearing loss did not affect the ordinary conditions of daily life, including the ability to work.  The record presented no evidence of an exceptional or unusual disability picture, such a marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.  Therefore, entitlement to a compensable evaluation on an extrascheular basis, for the service-connected hearing loss is denied.  

The Veteran underwent another VA audiological examination on February 15, 2017. The examination revealed the following puretone thresholds, in decibels: 

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
25
45
75
70
94 %
Left
30
30
75
80
96 %

Discrimination ability was determined by using the Maryland CNC test.  The examiner stated that the results were valid for rating purposes.  The diagnosis was a bilateral sensorineural hearing loss.  It was noted that the Veteran related a history of participation in combat, and a history of noise exposure which included firing weapons, noting that he was right handed.  He also reported exposure to loud military vehicles while a truck driver during service.  As to the functional impact of hearing loss, it was reported that his hearing loss impacted the ordinary conditions of daily life, including the ability to work because he reported that it was difficult to understand what people said and to understand conversations.  


Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

"The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

A ten percent (10%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Schedular Entitlement

The JMR found error only with that part of the Board's decision that denied referral of the issue for extraschedular consideration.  By way of background the Board notes that the Rating Schedule requires an essentially mathematical process using numeric scores obtained on VA audiometric testing for determining the appropriate evaluation to be assigned for the current level of hearing impairment.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It is again emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As to the implicit contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  

The results of the audiometric testing on all four rating examinations revealed that the Veteran's threshold levels on puretone air conduction testing in each ear have never been, on averaging the relevant frequencies, more than 47.5 decibels; and his discrimination ability had never been less than 80 percent in either ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level II hearing loss in each ear on examination in February 2010; he had Level III hearing loss in each ear on examination in April 2014; he had Level III hearing loss in the left ear and Level IV in the right ear on examination in February 2016; and he again had Level III in each ear on examination in February 2017.  Translating the results of each of these examinations under Table VII requires the assignment of a noncompensable disability rating.  

None of the VA audiometric tests found that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, none of the VA audiometric tests found that the Veteran's thresholds at 1,000 Hz was 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  Moreover, none of the examiners at the noted VA examinations certified that the use of speech discrimination was not appropriate because of language difficulties, inconsistent speech discrimination scores.  In other words, because none of the audiometric tests showed that neither all four frequencies in either ear were 55 decibels or above nor were the thresholds at 1,000 Hertz 30 decibels or less and also 70 decibels or more at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86(a) and (b) are not applicable.  Accordingly, for rating purposes, Table VIA may not be used in determining the proper disability rating for the Veteran.  See 38 C.F.R. § 4.85(c).  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The Board observes that the JMR stated that:  

remand is warranted in this case because the Board provided an inadequate statement of reasons or bases for denying referral for extraschedular consideration by not considering Appellant's subjective bilateral hearing loss symptomatology and by not considering the decision of the United States Court of Appeals for the Federal Circuit ("Federal Circuit") in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Elaborating, the JMR states that: 

The parties [. . .] agree the Board erred by not addressing in its discussion of entitlement to referral for extraschedular consideration the decision of the Federal Circuit in Johnson v. McDonald.  In Johnson, the Federal Circuit held referral for extraschedular consideration is to be "based on the collective impact of multiple disabilities."  762 F.3d at 1365.  Therefore, remand is warranted for the Board to provide an adequate statement of reasons or bases addressing the effect of Johnson in its discussion of referral for extraschedular consideration for a bilateral hearing disorder.  

The parties to the JMR failed to articulate how the issue of referral for extraschedular consideration based on the collective impact of multiple disabilities was argued by the Veteran or reasonably raised by the record before the Board.  In Yancy v. McDonald, the Court held that nothing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  27 Vet. App. 484, 495 (2016).  The Court noted that although the veteran argued that Johnson stood for the proposition that extraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities, the Court maintained that Johnson did not make such a categorical holding.  Id.  Rather, it provided only that referral for extra-schedular evaluation may be based on the collective impact of a veteran's disabilities.  Id.  The Court therefore held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id.  The Court also found that in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only any service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Id. at 496.  Here, the only service-connected disability as to which the appropriate disability rating is in appellate status is the service-connected bilateral hearing loss.  Service connection is also in effect for PTSD and tinnitus.  No exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions has been presented.  Thus, referral for extraschedular consideration based on the collective impact of multiple disabilities is not warranted. 

The JMR further stated that:

remand is warranted for the Board to analyze Appellant's subjective bilateral hearing loss symptomatology when determining whether extraschedular referral is appropriate.  A February 2010 VA examiner found Appellant's hearing loss had "significant effects" on occupation and daily living, specifically trouble hearing traffic noises while driving. 

Moreover, the JMR states that: 

The Board mischaracterized Appellant's subjective symptoms as trouble hearing speech and erroneously found the rating criteria contemplated Appellant's trouble hearing traffic noises while driving by incorporating Maryland CNC testing.  []  The Board erred by not addressing Appellant's subjective bilateral hearing loss symptomatology in denying extraschedular referral, particularly given Appellant's condition is currently rated as noncompensable yet the February 2010 VA examiner found Appellant's hearing loss had "significant effects" on occupation and daily living.  

In this regard, the case has, in fact, already been referred for extraschedular consideration, which was denied by VA's Director of Compensation Services.  

With respect to the first prong of Thun, the Veteran specifically reported having difficulty hearing his television, difficulty hearing his wife and other female voices, difficulty hearing in a class room setting, difficulty understanding people, and difficulty understanding conservations, all of which can be characterized as difficulty "hearing speech."  The Veteran also complained of difficulty hearing traffic noises which can be characterized as difficulty hearing noises.   

In this connection, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were revised.  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Next, the Board turns its attention to a recent holding by the Court in Doucette v. Shulkin, No. 15-2818, slip op. at 3 and 4 (U.S. Vet. App. Mar. 6, 2017) (precedential panel decision).  Therein, it was held that unlike a majority of the conditions in VA's Rating Schedule the rating criteria for hearing loss do not list any specific symptoms or functional effects.  However, they contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, i.e., puretone audiometry and controlled speech discrimination test.  Two exceptions have been created, at 38 C.F.R. § 4.85, when speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids and, also, if there is a pattern of hearing loss constituting an extreme handicap in the presence of any environmental noise, which often cannot be overcome by the use of hearing aids.  Doucette v. Shulkin, No. 15-2818, slip op. at 3 and 4 (U.S. Vet. App. Mar. 6, 2017) (precedential panel decision).   

In Doucette, No. 15-2818, slip op. at 3 and 4 (U.S. Vet. App. Mar. 6, 2017), the Court stated that on their face, the rating criteria schedule, do not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  If there is evidence of such symptoms, the Board must explain whether the rating criteria contemplate the functional effects of those symptoms.  Doucette, Id. at 5 and 8.  

In this case, the Veteran has not reported having dizziness, vertigo, or recurrent loss of balance much less alleged that any such symptoms are putatively be due to his service-connected hearing loss.  Moreover, he has not reported that his hearing loss results in any social isolation.  With respect to social isolation, the Board notes that the Veteran is already service-connected for a psychiatric disorder, classified as PTSD and that social impairment is a factor for consideration in rating such a disorder.  See 38 C.F.R. § 4.26(b).  To also consider such social impairment for the purpose of assigning a disability rating for hearing loss would constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14, in the absence of a specific allegation attributing social isolation to hearing loss.   

The Veteran has reported having had ear pain, wax build up, and drainage.  In this connection, the Veteran had reported having had such symptoms since his military service and attributes these symptoms to a ruptured tympanic membrane (ear drum) which he has variously indicated occurred in the right ear, as well as the left ear.  

However, the Board does not concede that every symptom which a Veteran allegedly experiences is factually due to a service-connected disorder.  
While competent to attest to symptoms which are personally experienced, the Veteran, as with other laypersons, is not competent to attest that such symptoms as ear pain, wax build up, and drainage are necessarily a manifestation of service-connected hearing loss because to render a medical opinion as to this involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, this matter may not be competently addressed by lay evidence, and the Veteran's or other laypersons own opinion(s) as to such is neither competent nor probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Specifically, there is no clinical evidence documenting, or suggestively corroborating, the allegation that the Veteran had an inservice ruptured ear drum.  As to this, repeated physical examinations have not found any residual scarring of either tympanic membrane and even a CT scan failed to confirm that he had any residuals of a ruptured tympanic membrane in either ear.  

Likewise, there is clinical evidence that the Veteran developed infections, not merely sinusitis, within his ears but this occurred only at a time decades after the Veteran's military service and inservice exposure to acoustic trauma.  In fact, service connection has been established for the bilateral hearing loss on that basis, i.e., inservice exposure to acoustic trauma, and not on the basis of having any infectious middle or inner ear process, with the latter having been confirmed by a more recent postservice CT scan.  In this regard, the Veteran indicates that he was given medication because of ear drainage, suggesting that this is due to an infection which he implicitly argues is due to an inservice rupture of one or both ear drums.  It is clear that he has nonservice-connected sinusitis, as to which pain is a symptom.  See the General Rating Formula for Sinusitis, 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  To the extent that he may have middle or inner ear pathology in the form of an infection, such as otitis media; otitis media is an inflammation of the middle ear marked by pain, fever, dizziness, and abnormalities of hearing.  Franzen v. Brown, 9 Vet. App. 235, 237 (1996).  Otitis media is an inflammation of the middle ear, which may be marked by pain, fever, abnormalities of hearing, hearing loss, tinnitus, and vertigo.  Spalding v. Brown, 10 Vet. App. 6, 7-8 (1996).  

There is no competent medical evidence that the sensorineural hearing loss, for which service-connected was granted on the basis of inservice acoustic trauma, causes the ear pain of which the Veteran now complains and which he has even acknowledged is worse during flare-ups of his nonservice-connected sinusitis.  Thus, consideration of the Veteran's reported ear pain for the purpose of extraschedular consideration is not appropriate.  

The Board has also considered the "significant" effect of hearing loss which the February 2010 VA examiner reported caused both occupationally and in daily living, i.e., trouble hearing traffic noises while driving.  However, the Veteran has also related having difficulty driving which he attributes to panic reactions from his service-connected psychiatric disorder, and for which he is separately compensated.  See 38 C.F.R. § 4.14.  Moreover, the 2014 VA evaluator found that the Veteran had no functional limitations, and the 2016 evaluator found that hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  In this regard, the 2017 evaluator indicated that the hearing loss impacted the ordinary conditions of daily life, including the ability to work because the Veteran reported that it was difficult to understand what people said and to understand conversations.  However, difficulty comprehending speech is the primary purpose of providing VA disability compensation in cases of hearing loss under the Rating Schedule.  Also, the parties to the JMR emphasized the word "significant" (as used by the VA examiner) as though the word necessarily implies a higher degree of impairment than would be contemplated by application of the schedular rating criteria to the Veteran's disability.  The Board finds that while the word "significant" suggests a measurable or noticeable amount or degree, it does not suggest or imply any specific amount or degree.  While the word implies an effect that is noticeable, this is acknowledged by the grant of service connection while the rating reflects that the degree of disability of his service-connected bilateral hearing loss does not meet VA's criteria for a compensable rating.

Accordingly, the Board finds that the Veteran has not established that his hearing loss presents such an exception or unusual disability picture as to render the Rating Schedule inadequate for assigning an appropriate disability evaluation.  Moreover, the decision of the VA Director of Compensation is consistent with the Board's finding and it must also be pointed out, as did the VA Director of Compensation, that there is no evidence that the sensorineural hearing loss has caused marked interference with employment or necessitated frequent periods of hospitalization.  

And all of this is particularly true in light of the fact that the Rating Schedule provides for disability evaluations from noncompensable, as is currently assigned, up to 100 percent disability, should the Veteran's service-connected hearing loss eventually progress to the point that a compensable disability rating is warranted.  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

In reaching all of these determinations, the Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss and, thus, there is no doubt to be resolved in favor of the Veteran.  


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


